Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Elliott on February 4, 2021.
The application has been amended as follows: 
Please replace the claims with the following:
Claims 1-15 (Cancelled).


16 (Currently amended): A process for preparing S-containing pyrimidinium compound of formula X 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein					 
C* 	is an asymmetric carbon atom of S or R-configuration;
R1	is C1-C4-alkyl, C3-C6-cycloalkyl, C2-C4-alkenyl, or -CH2-phenyl, which groups are unsubstituted or substituted with halogen or C1-C4-alkyl;
2	is a 5-or 6-membered saturated, partially unsaturated or aromatic carbo- or heterocyclic ring, wherein the ring is unsubstituted or substituted with R2a;
Het	is selected from D-1, D-2, and D-3: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein
Ra	is each independently Ra is halogen, C1-C4-haloalkyl, C1C4-alkoxy, C1-C4-alkylthio, or phenyl; 
n 	is 0, 1 or 2; and
#	denotes the bond in formula X;
R2a	is halogen, C1-C6-haloalkyl, C1-C6-haloalkoxy, ORc, C(=O)ORc, C(=O)NRbRc, phenyl, or pyridyl, which is unsubstituted or substituted with halogen, C1-C6-haloalkyl or C1-C6-haloalkoxy; 
Rb	is hydrogen, C1-C6-alkyl, C1-C6-haloalkyl, C1-C6-alkoxy, or C1-C6-haloalkoxy; and
Rc	is hydrogen, C1-C4-alkyl, C1-C4-haloalkyl, or C1-C6 cycloalkyl;
wherein two geminally bound groups RcRb together with the atom to which they are bound, may form a 3- to 7- membered saturated, partially unsaturated or aromatic heterocyclic ring;
comprising at least the step of,
(E)	reacting the compound of formula VII,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein 
C* 	is an asymmetric carbon atom of S or R-configuration;
Het 	is as defined in compound of formula X;
1NCS, wherein R1 is C1-C4-alkyl, C3-C6-cycloalkyl, C2-C4-alkenyl or -CH2-phenyl, which groups unsubstituted or substituted by halogen or C1-C4-alkyl; 
in the presence of a base,
to obtain a compound of formula VIII,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein 
C* and Het are as defined in the compound of formula VII;
R1 	is as defined herein; 
and further reacting the compound of formula VIII to obtain the compound of formula X.

17 (Currently amended):  The process according to claim 16, further comprising at least the steps of,
(A)	reacting a compound of formula III, 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein 
W		is halogen, O-p-toluenesulfonyl, O-methanesulfonyl, or O-trifluoromethanesulfonyl;
Het 	is as defined in compound of formula X in claim 1;
with M2ORAC wherein M2 is selected from lithium, sodium, potassium, aluminium, barium, caesium, calcium, and magnesium; RAC is C(=O)-C1-C4-alkyl;
to obtain the compound of formula IV,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein Het and RAC are as defined herein;
(B)	hydrolyzing the compound of formula IV as defined herein in the presence of an acid or a base to obtain a compound of formula V,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein Het is as defined in compound of formula IV;
(C)	reacting the compound of formula V with X2SO2NH2 wherein X2 is halogen,
to obtain the compound of formula VI 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein Het is as defined in compound of formula V;
(D)	hydrogenation of the compound of formula VI,
	in the presence of a hydrogenation catalyst MXLn(ƞ-arene)m
wherein
ƞ-arene is selected from benzene, p-cymene, mesitylene, 1,3,5-triethylbenzene, hexamethylbenzene, anisole, 1,5-cyclooctadiene, cyclopentadienyl (Cp), norbornadiene, pentamethylcyclopentadienyl (Cp*), and an aryl ring which is unsubstituted or substituted with C1-C4-alkyl;
M 	 is a transition metal from group VIII to group XII of the periodic table;
X 	 is an anion;
m	is 0 or 1;
Ln 	 is Ln1 or Ln2, 
	wherein
	 Ln1 is a chiral ligand of the formula Ln1, 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	wherein
C* 	is an asymmetric carbon atom of S or R-configuration;
R10 	is OH or NH-SO2-R11;
R11 	is aryl unsubstituted or substituted independently of each other with halogen, C1-C10-alkyl, C1-C4-alkoxy, C3-C6-cycloalkyl, SO3H, or SO3Na;
	or 
R11 	is C1-C10-perfluoroalkyl, or R13R14N wherein R13 and R14 independently represent C1-C10-alkyl unsubstituted or substituted with C6-C10-aryl, or R13 and R14 each independently represent a C6-C10-cycloalkyl;
R12 	independently represents aryl ring or C6-C10-cycloalkyl ring, wherein the ring is unsubstituted or substituted independently of each other with halogen, C1-C10-alkyl, C1-C4-alkoxy, C3-C6-cycloalkyl, SO3H, or SO3Na, or both R12 are linked together to form a 3- to 6-membered carbocyclic ring or a 5- to 10-membered partially unsaturated carbocyclic ring;
Ln2 	is a chiral phosphorous ligand;
and a hydrogen source selected from a) hydrogen, b) mixture of N(R)3 wherein R is H or C1-C6-alkyl, and HCOOH, c) HCOONa or HCOOK, d) mixture of C1-C8-alcohol and t-BuOK, t-BuONa, or t-BuOLi, and e) combination of two or more from a) to d); 
to obtain a compound of formula VII,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein 
C* 	is an asymmetric carbon atom of S or R-configuration;
Het is as defined in compound of formula VI.

18 (Currently amended):  The process according to claim 16, wherein further reacting the compound of formula VIII comprises the step (F) of reacting the compound of formula VIII with a compound of formula IX,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein,
LG 	is a leaving group selected from halogen, ORu , and SRu; wherein
Ru	is C1-C6-alkyl or aryl, which is unsubstituted or substituted with halogen;
R2	is a 5-or 6-membered saturated, partially unsaturated or aromatic carbo- or heterocyclic ring, wherein the ring is unsubstituted or substituted with R2a;
to obtain the compound of formula X.

19 (Currently amended):  The process according to claim 17, wherein ƞ-arene is an aryl ring which is unsubstituted or substituted with C1-C4-alkyl.

20 (Previously presented):  The process according to claim 17, wherein ƞ-arene is selected from benzene, p-cymene, mesitylene, 1,3,5-triethylbenzene, hexamethylbenzene, anisole, 1,5-cyclooctadiene, cyclopentadienyl (Cp), norbornadiene, and pentamethylcyclopentadienyl (Cp*).

m in step (D) is MXLn1(ƞ-arene)m and wherein R10 is NH-SO2-R11; and R12 and R11 independently are phenyl which are unsubstituted or substituted with 1 or 2 substituents selected from halogen, C1-C4-alkyl, C1-C4-alkoxy, C3-C6-cycloalkyl, SO3H, and SO3Na.

22 (Currently amended):  The process according to claim 17, wherein MXLn(ƞ-arene)m in step (D) is MXLn1(ƞ-arene)m and wherein X is halide; R12 independently is phenyl, 2-methylphenyl, 3-methylphenyl, 4-methylphenyl or 4-methoxyphenyl; R10 is NH-SO2-R11and -SO2-R11 is p-toluenesulfonyl, 4-benzenesulfonyl, or pentafluorophenyl-sulfonyl.

23 (Previously presented):  The process according to claim 17, wherein m is 1 and MXLn(ƞ-arene)m in step (D) is of the formula MXLnCp*, wherein M is rhodium, ruthenium, iridium, palladium, iron, platinum, or nickel,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
24 (Previously presented):  The process according to claim 17, wherein M in step (D) is rhodium, ruthenium, or iridium.

25 (Previously presented):  The process according to claim 16, wherein the base in step (E) is selected from triethylamine, diisopropylethyl amine, tri-nbutylamine, sodium hydroxide, and potassium hydroxide. 

26 (Previously presented):  The process according to claim 16, wherein 
1	is C1-C4-alkyl, C3-C6-cycloalkyl, or C2-C4-alkenyl, which is unsubstituted, or substituted with halogen.

27 (Previously presented):  The process according to claim 16, wherein 
R2	is phenyl, pyridinyl, or thiophenyl, which is unsubstituted or substituted by R2a.

28 (Previously presented):  The process according to claim 16, wherein 
Ra 	is halogen or C1-C4-haloalkyl.

29 (Previously presented):  The process according to claim 16, wherein Het is D-2 wherein n is 0 and Ra is halogen.

30 (Currently amended):  An optically active compound of formula VII 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein
	C* 	is an asymmetric carbon atom of S or R-configuration;
	and Het is selected from D-2 or D-3: 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

wherein
Ra	is each independently Ra is halogen, C1-C4-haloalkyl, C1C4-alkoxy, C1-C4-alkylthio, or phenyl; 
n 	is 0, 1 or 2; and
#	denotes the bond in formula VII.




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein					 
C* 	is an asymmetric carbon atom of S or R-configuration;
R1	is C1-C4-alkyl, C3-C6-cycloalkyl, C2-C4-alkenyl, or -CH2-phenyl, which groups are unsubstituted or substituted with halogen or C1-C4-alkyl; and
Het	is selected from D-1, D-2, and D-3: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein
Ra	is each independently Ra is halogen, C1-C4-haloalkyl, C1C4-alkoxy, C1-C4-alkylthio, or phenyl; 
n 	is 0, 1 or 2; and
#	denotes the bond in formula VIII;
comprising at least the step of,
(E)	reacting the compound of formula VII,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein 
C* 	is an asymmetric carbon atom of S or R-configuration;
Het 	is as defined in compound of formula VIII;
1NCS, wherein R1 is C1-C4-alkyl, C3-C6-cycloalkyl, C2-C4-alkenyl or -CH2-phenyl, which groups unsubstituted or substituted by halogen or C1-C4-alkyl; 
in the presence of a base,
to obtain the compound of formula VIII.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 16-31 are allowed because an STN chemical structure and classification search of the prior art did not reveal any applicable references for the compound of formula (VII) and the processes in claims 16 and 31. 
The closest prior art is found in WO 2018/177970, which was either owned by or subject to an obligation of assignment to BASF SE. The reference is a 102(a)(2) reference since the foreign priority document, 17169294.0, is broader in scope than the present application, and therefore, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for the claims of this application. 
Applicant has provided the following 102(b)(2)(c) statement, see also the email dated February 8, 2021:
The present U.S. Application No. 16/610,186 and WO 2018/177970 were, not later than the effective filing date of the claimed invention, either owned by or subject to an obligation of assignment to BASF SE.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624